DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed February 18, 2021.
An amendment to amend the claims 1, 4-8 and 10 has been entered and made of record in the application of Uchida for an “apparatus, control, system, apparatus control method, and program” filed September 26, 2019.

Claims 1-12 are now pending in the application.

  In view of applicant’s amendment to amend the claims 1, 4, 6-8 and 10 to obviate the 35 U.S.C.  §112(b) second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        
 
Applicant's amendment and arguments with respect to claims 1-12, filed February 18, 2021, have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Keum et al. (US# 8,392,531) in view of Ichiro et al. (WO 2015/159410).

Referring to claim 1, Keum et al. disclose a unified device management system includes a command execution controller (ExecPFCP) (310) (i.e. an apparatus) (column 1 lines 12 to 60; see Figures 1 to 8), comprising:
a policy storage/management module (460) (i.e. a storage part) manages the devices by configuring, storing, and executing the policies set on the basis of the user’s requirement a storage part that stores a value corresponding to at least one category) (column 5 lines 11 to 18; column 5 lines 31 to 33; see Figures 3 and 4); 
if it is determined to defer execution of the device management command, the command execution controller (ExecPF CP) 310 creates a new command execution policy with reference to the content of the response message as step 521. That is, the command execution controller (ExecPF CP) 310 sends the target device 540 a query message and receives a response message (i.e. a broadcast message) transmitted by the target device 540 in response to the query message. The response message contains a command execution policy set by the user.  The command execution controller (ExecPFCP) (310) includes a home gateway (20) (i.e. a network) to receive the response message from the target device 540 (i.e. a receiving part that receives a broadcast message which includes a condition representing the value corresponding to the at least one category, from a control apparatus via a network) (column 6 lines 41 to 49; column 7 lines 31 to 34; see Figures 4 and 5);
an event monitoring module 470 (i.e. a condition determination part) monitors to determine whether the condition of the command execution policy stored in the policy storage/management module 460 is satisfied. That is, the event monitoring module 470 determines whether the time specified by a specific command execution policy approaches, the device is located as a place specified by a specific command execution policy, or an event specified by the command execution policy occurs (column 5 lines 11 to 18; see Figure 4).  According to the newly created command execution policy, the command execution controller (ExecPF CP) 310 executes the operation indicated by the "Now Action", i.e. executes the device management command as step 511. Next, the command execution controller (ExecPF CP) 310 a condition determination part that determines whether or not the value stored in the storage part satisfies the condition included in the broadcast message) (column 6 lines 50 to 57; column 7 lines 23 to 30; column 9 lines 1 to 5; see Figures 3-5 and 8);
if the condition specified in the new command execution policy is satisfied as step 515, the command execution controller (ExecPF CP) 310 executes the task specified in the new command execution policy as step 517 (i.e. a process execution part that executes a predetermined processing in a case where the value stored in the storage part satisfies the condition) (column 6 lines 57 to 61; column 7 lines 23 to 30; column 9 lines 6 to 15; see Figures 3-5 and 8).
However, Keum et al. did not explicitly disclose that a condition determination part that determines, directly responsive to the broadcast message, whether or not the value stored in the storage part satisfies the condition included in the broadcast message.
In the same field of endeavor of a remote monitoring control system, Ichiro et al. teach that a priority change unit 142 of a device control apparatus 10 determines whether or not the acquired communication amount is larger than the first threshold for priority change determination. The first threshold value may be a value obtained by adding a predetermined margin to the average communication amount under normal use of the selected device 20 (i.e. apparatus), or the like. Further, the value of the first threshold value may be different for each type of device 20.  When the amount of traffic is larger than the first threshold, this device 20 places a very heavy load on the network 30, it is desirable to control so that the used power is large and the traffic is reduced it is conceivable that. Therefore, the priority change unit 142 broadcast message), the control unit 23 of the device 20 updates the priority stored in the priority storage unit 221 to a value smaller by one (i.e. a condition determination part that determines, directly responsive to the broadcast message, whether or not the value stored in the storage part satisfies the condition included in the broadcast message) (page 3 paragraphs 10 to 11) in order to control the device based on the priority from the home electric appliance demand control system.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for transmitting instruction with the priority value by the device control apparatus to the device taught by Ichiro et al. in the unified device management system when after execute task when the condition is satisfied of Keum et al. because transmitting instruction with the priority value by the device control apparatus to the device would control the appliance with appropriate value that set by the remote control device.

Referring to claim 2, Keum et al. in view of Ichiro et al. disclose the apparatus according to claim 1, Keum et al. disclose "DeferRMSOperation" indicates the response message transmitted from the device 540 to the command execution controller (ExecPF) 310 in response to the query message "QueryRMSOperation". The response message is composed of a Now Action field, a Condition field, and a Task field.  The Now Action field specifies the operation to be executed upon receipt of the response message. The Task field specifies the operation to be executed when the condition specified in the Condition field is satisfied. The Condition field specifies the Condition to execute the operation of the task specified in the Task field. Here, the wherein: the broadcast message includes the condition and a control instruction; the condition determination part notifies to the process execution part the control instruction, in a case where the value stored in the storage part satisfies the condition included in the broadcast message; the process execution part executes the control instruction notified from the condition determination part) (column 5 lines 11 to 33; column 7 lines 17 to 35; see Figures 4 to 7).

Referring to claim 4, Keum et al. in view of Ichiro et al. disclose the apparatus according to claim 1, Keum et al. disclose the policy storage/management module (460) (i.e. the storage part) manages the devices by configuring, storing , and executing the policies set on the basis of the user’s requirement indicated by the response message or the operator's requirement indicated by the device management command (i.e. wherein: the storage part stores at least one selected from the group consisting of a fixed value and a variable value, corresponding to the at least one category) (column 5 lines 11 to 33; column 7 lines 23 to 35; see Figures 3 and 4); 

 Referring to claim 5, Keum et al. in view of Ichiro et al. disclose the apparatus according to claim 1, Keum et al. disclose wherein: the storage part (460) stores a value which is determined based on at least one selected from a group consisting of a setting information, an 

Referring to claim 7, Keum et al. in view of Ichiro et al. disclose the apparatus according to claim 1, Keum et al. disclose the policy storage/management module (460) (i.e. the storage part) manages the devices by configuring, storing , and executing the policies set on the basis of the user’s requirement indicated by the response message or the operator's requirement indicated by the device management command (i.e. the storage part stores one or more of the values corresponding to one category) (column 5 lines 11 to 18; column 5 lines 31 to 33; see Figures 3 and 4).

Referring to claim 8, Keum et al. in view of Ichiro et al. disclose a control system (column 3 line 44 to column 4 lines 17; see Figures 3 to 5), comprising, to the extent as claimed with respect to claim 1 above, Keum et al. disclose a device 540 (i.e. a control apparatus) supports wired and wireless connections and is equipped with an Execution Platform (EP) client 610, as shown in FIGS. 6 and 7. The EP client 610 is responsible for exchanging a query message and a response message (i.e. a broadcast message) with the command execution controller (ExecPF CP) 310. Also, the device 540 can include a Remote Access (RA) client 605, as shown in FIGS. 6 and 7, which allows the device 540 located inside the customer's premises (outdoor) to connect to the command execution controller (ExecPF CP) 310 according to the RA protocol (i.e. a control apparatus that sends a broadcast message which includes a condition corresponding to at least one category) (column 3 lines 54 to 62; see Figures 3, 4, 6 and 7);
a network) located inside the customer's premises for delivering the device management commands to the devices 540. The command execution controller (ExecPF CP) 310 delivers the device management command to the device located outside the customer's premises. At this time, the RA server 520 bridges the command execution controller (ExecPF CP) 310 to the device 540 located outside the customer's premises via a Virtual Private Network (VPN) (i.e.  one or more of apparatus that connects to the control apparatus via a network) (column 4 lines 6 to 14; see Figures 3, 4, 6 and 7).

Referring to claim 10, Keum et al. in view of Ichiro et al. disclose an apparatus control method, the claim 10 same in that the claim 1 already addressed above, therefore claim 10 also rejected for the same obvious reasons given with respect to claim 1.

Referring to claim 11, Keum et al. in view of Ichiro et al. disclose the apparatus control method, the claim 11 same in that the claim 2 already addressed above therefore claim 11 also rejected for the same reasons given with respect to claim 2.

Claims 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keum et al. (US# 8,392,531) in view of Ichiro et al. (WO 2015/159410) as applied to claims 1, 8 and 10 and in view of Johnson et al. (US# 9,716,926).

Referring to claim 3, Keum et al. in view of Ichiro et al. disclose the apparatus according to claim 1, however, Keum et al. in view of Ichiro et al. did not explicitly disclose that a 
In the same field of endeavor of a remote monitoring communication system, Johnson et al. teach that if it is determined that a particular condition does exist, an alert or notice can be provided at block 606. In an example embodiment, an alert can be in the form of a message or symbol appearing on a visual display on a display device (not shown) coupled to the CCD 562, thereby notifying a fleet manager at the FMS 560. A fleet manager can then decide whether additional steps, such as notifying an operator, are prudent (i.e. a transmission part that sends an executed result of processing executed by the process execution part to the control apparatus, in a case where the value stored in the storage part satisfies the condition included in the broadcast message) (column 9 lines 34 to column 10 line 20; see Figures 5 and 6) in order to provide the user with notification the performance of a particular operation in the machine.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for transmitting by the condition determination module (CDM) the alert that the current state precludes performance of the particular operation by the machine when determined that the condition is present to the communication unit taught by Johnson et al. in the unified device management system when after execute task when the condition is satisfied of Keum et al. in view of Ichiro et al. because  transmitting by the condition determination module (CDM) the alert that the current state precludes performance of the particular operation by the machine would provide an acknowledgement from the remote locations to reduce resources and time for the user.

Referring to claim 9, Keum et al. in view of Ichiro et al. disclose the apparatus according to claim 8, the claim 9 same in that the claim 3 already addressed above therefore claim 9 also rejected for the same obvious reasons given with respect to claim 3.

Referring to claim 12, Keum et al. in view of Ichiro et al. disclose the apparatus control method according to claim 10, the claim 12 same in that the claim 3 already addressed above therefore claim 12 also rejected for the same obvious reasons given with respect to claim 3.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Keum et al. (US# 8,392,531) in view of Ichiro et al. (WO 2015/159410A1) as applied to claim 1 and in view of Park et al. (US# 9,674,590).

Referring to claim 6, Keum et al. in view of Ichiro et al. disclose the apparatus according to claim 1, however, Keum et al. in view of Ichiro et al. did not explicitly disclose further comprising: a sensor(s) that detects at least one selected from the group consisting of a state of the apparatus itself and a state of a predetermined object, wherein, the storage part stores the value measured by the sensor(s).
In the same field of endeavor of a remote monitoring communication system, Park et al. teach that the main memory 120 (i.e. the storage part) according to the present disclosure may store sensor information collected through the sensor unit 170 (i.e. a sensor). The main memory 120 may receive and store the sensor information (i.e. the value) stored in the sub-memory 141. Further, the main memory 120 may store the second alarm condition. Since the second alarm a sensor(s) that detects at least one selected from a group consisting of a state of the apparatus itself and a state of a predetermined object, wherein, the storage part stores the value measured by the sensor(s)) (column 9 lines  1 to 54; column 13 lines 38 to 57; see Figures 1 to 4) in order to provide a warning message condition according to the analysis result to the user.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the sensor is controlled under the control of the sub-controller to collect or store peripheral condition sensed by the sensor for determining whether the analyzed sensor information satisfies a preset first alarm condition taught by Park et al. in the unified device management system when after execute task when the condition is satisfied of Keum et al. in view of Ichiro et al. because having the sensor is controlled under the control of the sub-controller to collect or store peripheral condition sensed by the sensor would provide an alert condition for the user.

 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684